DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 14, 19, 28, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Soubh et al US 8,851,905 in view of Harty et al US 9,974,284.
As to claims 1, 28, Soubh teaches a network cable connector (see fig. 1) comprising: a hood defining an opening configured to receive a plug (see fig. 2, 106; top hood, 108; bottom hood, col. 1, line 62- col. 2, line 4; which 106 and 18 form a a protective hood); a printed circuit incorporated into the hood (see fig. 5, 102; PCB, col. 2, lines 5-16). Soubh fails to teach wherein a printed configuring to wirelessly communicate with an external device. Harty teaches wherein a printed configuring to wirelessly communicate with an external device (see fig. 1, 8; PCB, 10; NFC, col. 7, lines 51-64, col. 11, lines 1-31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Harty into the system of Soubh in order to provide a communication between wireless devices.
As to claims 2, 3, the combination of Soubh and Harty teaches the printed circuit including an inductor configured to receive and transmit data signals (see Soubh fig. 5, 116, 122; conductive pads, col. 2, lines 5-16) wherein the inductor is further configured to receive power signals from the external device, the power signals configured to power at least a portion of the printed circuit (see col. 2, 17-25).
As to claim 5, the combination of Soubh and Harty teaches wherein the printed circuit is configured to wirelessly transmit information to the external device (see Harty fig. 1, 8; PCB, 10; NFC, col. 7, lines 51-64, col. 11, lines 1-31) and wherein the information indicates an operating status of the connector, a power connection status of the connector, a security setting of the connector, an Internet protocol (IP) address of a device coupled to the connector, a media access control (MAC) address of a device coupled to the connector, or a combination thereof (see Harty col. 11, lines. 44-54, the NFC module is configured to permit reading out of the identifying code from the memory chip in the NFC protocol by the smart phone)
As to claim 8, the combination of Soubh and Harty teaches the printed circuit including an NFC tag (see Harty fig. 1, 8; PCB, 10; NFC, col. 7, lines 51-64).
As to claim 14, the combination of Soubh and Harty teaches wherein the printed circuit comprises a flex circuit or a printed circuit board (see Soubh fig. 5, 102; PCB, col. 2, lines 5-16), and wherein the network cable connector is integrated in a cable, and wherein the cable comprises a network cable, a power cable, a fiber optic cable, a video cable, an audio cable, or a video and audio cable (see Soubh fig. 7, 104, col. 1, line 62- col. 2, line 4.
As to claim 19, the combination of Soubh and Harty teaches wherein: the printed circuit is further configured to wirelessly couple to an external power source via an inductor, and one or more components of the printed circuit receive power from the external power source (see Harty col. 11, lines 31-43; the NFC is powered by te smart phone during communication through NFC module).
As to claim 31, the combination of Soubh and Harty teaches coupling a sheath and a boot to the hood, the sheath including one or more conductor wires (see Soubh fig. 5, 110; wire conductor, col. 2, 17-25).
Claims 6, 21, 29, 69 are rejected under 35 U.S.C. 103 as being unpatentable over Soubh et al US 8,851,905 in view of Harty et al US 9,974,284 further in view of Kim et al US 20180287302 .
As to claims 6, 29, the combination of Soubh and Harty fails to teach a display, wherein the display coupled to the printed circuit and configured to display information, wherein the information indicates an operating status of the connector, a power connection status of the connector, a security setting of the connector, an Internet protocol (IP) address of a device coupled to the connector, a media access control (MAC) address of a device coupled to the connector, or a combination thereof. Kim teaches a display, wherein the display coupled to the printed circuit and configured to display information, wherein the information indicates an operating status of the connector, a power connection status of the connector, a security setting of the connector, an Internet protocol (IP) address of a device coupled to the connector, a media access control (MAC) address of a device coupled to the connector, or a combination thereof (see fig. 2, 260, paragraph 0046; The electronic device 201 may include one or more processors 210 (for example, an AP), a communication module 220, a subscriber identification module 224, a memory 230, a sensor module 240, an input device 250, a display 260, an interface 270, an audio module 280, a camera module 291, a power management module 295, a battery 296, an indicator 297, and a motor 298). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Kim into the system of Soubh and Harty in order to provide an electronic device having printed circuit board including connector with different potential.
As to claim 21, the combination of Soubh, Harty and Kim teaches wherein the external power source comprises a mobile device, and further comprising a power management unit coupled to the inductor and configured to provide power to the printed circuit based on power induced in the inductor (see Kim fig. 2, 295, paragraph 0046 The electronic device 201 may include one or more processors 210 (for example, an AP), a communication module 220, a subscriber identification module 224, a memory 230, a sensor module 240, an input device 250, a display 260, an interface 270, an audio module 280, a camera module 291, a power management module 295, a battery 296, an indicator 297, and a motor 298).
As to claim 69, the combination of Soubh, Harty and Kim teaches the printed circuit including one or more controllers, the one or more controllers configured to: receive a data signal from the external device via the inductor; process the data signal to generate data; and to transmit second data to the external device (see Kim fig. 2, 210, paragraph 0047; The processor 210 may include various processing circuitry and drive an operating system (OS) or an application program to control a plurality of hardware or software elements connected to the processor 210, and may process and compute a variety of data).
3.	Claims 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Soubh et al US 8,851,905 in view of Harty et al US 9,974,284 further in view of Waffenschmidt US 20070222426.
As to claim 19, the combination of Soubh, Harty fails to teach wherein the printed circuit is further configured to wirelessly couple to an external power source via an inductor, and one or more components of the printed circuit receive power from the external power source. Waffenschmidt teaches wherein the printed circuit is further configured to wirelessly couple to an external power source via an inductor, and one or more components of the printed circuit receive power from the external power source (see fig. 3, 40, paragraph 0075; The wireless inductive powering device 40 comprises a softmagnetic core 42,44,49 which can be flapped open. For this purpose the first portion of the core 42, 44 is connected to the second portion of the core 49 by means of a suitable hinge 47; The wireless inductive powering device 40 comprises the first inductor winding 46 arranged in a vicinity of the core, preferably around its middle leg 44, thus forming a primary winding of the transformer. Preferably, the first inductor winding 46 is integrated on a printed circuit board 48.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Waffenschmidt into the system of Soubh and Harty to provide a wireless powering device for wireless energy transfer to an energize-able load.
As to claim 21, the combination of Kim and Waffenschmidt teaches wherein the external power source 99619184.1- 3 -comprises a mobile device, and further comprising a power management unit coupled to the inductor and configured to provide power to the printed circuit based on power induced in the inductor (see Waffenschmidt paragraph 0075; The wireless inductive powering device 40 comprises the first inductor winding 46 arranged in a vicinity of the core, preferably around its middle leg 44, thus forming a primary winding of the transformer. Preferably, the first inductor winding 46 is integrated on a printed circuit board 48. The first inductor winding generates a magnetic flux through the closed core, when the second).
Allowable Subject Matter
4.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 10, the printed circuit including: a first controller configured to receive data signals from the external device via an inductor, to process the data signal to generate data, to provide the data to a second controller, and to transmit second data to the external device; and the second controller configured to process the data and to provide the second data to the first controller.
Response to Arguments
5.	Applicant’s arguments, filed 03/14/2022, with respect to the rejection(s) of claim(s) 1-3, 5, 6, 8, 10,11, 19, 21, 28, 29, 31, 69 under Paynter 20150118898; Lelchuk 20180261918; Adolfsson 20190235816; Seaman 20180014145 and Waffenschmidt 20070222426 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made Soubh et al US 8,851,905 in view of Harty et al US 9,974,284, Kim et al 20180287302 in view of Waffenschmidt 20070222426.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NHAN T LE/Primary Examiner, Art Unit 2649